          Case 1:20-cv-01096-CM Document 60 Filed 09/09/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


KPH HEALTHCARE SERVICES, INC., a/k/a
KINNEY DRUGS, INC., individually and on
behalf of all other similarly situated,

                              Plaintiff,              Civil Action No. 20-CV-01096-CM

               v.                                     Hon. Colleen McMahon

ASTRAZENECA PHARMACEUTICALS L.P.,
ASTRAZENECA L.P., ASTRAZENECA UK
LIMITED, HANDA PHARMACEUTICALS,
LLC, and PAR PHARMACEUTICAL, INC.

                              Defendants.


                         STIPULATION AND [PROPOSED] ORDER

       WHEREAS, this action was filed in the Southern District of New York on February 7,

2020; a statement of relatedness to matters pending before Your Honor was filed on March 16,

2020; and the case was assigned to Your Honor on April 30, 2020 (Dkt. Nos. 1, 21);

       WHEREAS, in May and June 2020, the parties completed the briefing of Defendants’

Motions to Dismiss or Transfer this action (Dkt. Nos. 46, 51, 53);

       WHEREAS, Plaintiff agreed to be bound to this Court’s resolution of Defendants’

Motion to Dismiss or Transfer in the related, earlier-filed JM Smith case (19-cv-7233), with

respect to venue (Dkt. No. 46, at 1);

       WHEREAS, on August 11 and 12, 2020, this Court entered Orders granting Motions to

Transfer the JM Smith case—which involves the same putative class of direct purchasers and

same forum selection clause as are implicated by Plaintiff’s complaint—as well as other related

actions, to the United States District Court for the District of Delaware (see 19-cv-07233-CM,



                                                2
          Case 1:20-cv-01096-CM Document 60 Filed 09/09/20 Page 2 of 4




Dkt. No. 90; 19-cv-9999-CM, Dkt. 72; 19-cv-10049-CM, Dkt. No. 58; 19-cv-09271-CM, Dkt.

No. 23; 20-cv-4483-CM, Dkt. 19).

       ACCORDINGLY, IT IS HEREBY STIPULATED THAT this action shall be transferred

to the United States District Court for the District of Delaware pursuant to 28 U.S.C. 1404.


DATED: September 9, 2020



 Respectfully submitted by:




 By: /s/ Benjamin M. Greenblum                      By: /s/ Dianne M. Nast
 Benjamin M. Greenblum                              Dianne M. Nast (pro hac vice)
 WILLIAMS & CONNOLLY LLP                            NASTLAW LLC
 650 Fifth Avenue, Suite 1500                       1101 Market Street, Suite 2801
 New York, New York 10019                           Philadelphia, PA 19107
 Tel.: (646) 949-2800                               Tel.: (215) 923-9300
 bgreenblum@wc.com                                  Fax: (215) 923-9302
                                                    dnast@nastlaw.com
 John E. Schmidtlein (pro hac vice)
 Colette T. Connor (pro hac vice)                   Michael L. Roberts (pro hac vice)
 WILLIAMS & CONNOLLY LLP                            ROBERTS LAW FIRM, PA
 725 Twelfth Street, N.W.                           20 Rahling Circle
 Washington, D.C. 20005                             Little Rock, AR 72223
 Tel.: (202) 434-5000                               Telephone: (501) 821-5575
 Fax: (202) 434-5029                                Fax: (501) 821-4474
 jschmidtlein@wc.com                                mikeroberts@robertslawfirm.us
 cconnor@wc.com
                                                    Attorneys for Plaintiff KPH Healthcare
 Attorneys for Defendants AstraZeneca               Services, Inc. a/k/a Kinney Drugs, Inc.
 Pharmaceuticals L.P, AstraZeneca L.P,
 AstraZeneca UK Limited

 By: /s/ Andrew J. Frackman
 Andrew J. Frackman (S.B. #1751288)
 Brett J. Williamson (S.B. #5353925)
 Carolyn S. Wall (S.B. #5085055)
 O’MELVENY & MYERS LLP
 Times Square Tower
 7 Times Square

                                                3
        Case 1:20-cv-01096-CM Document 60 Filed 09/09/20 Page 3 of 4




New York, New York 10036
afrackman@omm.com
bwilliamson@omm.com
cwall@omm.com
Tel: (212) 326-2000
Fax: (212) 326-2061

Attorneys for Defendant Par Pharmaceutical,
Inc.

By: /s/ Christopher J. Marino
Christopher J. Marino (CM0532)
DAVIS MALM & D’AGOSTINE, P.C.
One Boston Place, 37th Floor
Boston, MA 02108
Tel.: (617) 367-2500
Fax: (617) 523-6215
cmarino@davismalm.com

Attorneys for Defendant Handa
Pharmaceuticals, LLC




                                              4
       Case 1:20-cv-01096-CM Document 60 Filed 09/09/20 Page 4 of 4




IT IS SO ORDERED.



Dated: ___________________, 2020        By: ______________________________
                                             Hon. Colleen McMahon
                                             United States District Judge




                                    5
